Filed 2/26/21 Rickley v. Gulf Oil Corp. CA2/2
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                        DIVISION TWO


 REBECCA RICKLEY et al.,                                                B301173

           Cross-complainants and                                       (Los Angeles County
           Appellants,                                                  Super. Ct. No. BC656002)

           v.

 GULF OIL CORPORATION,

           Cross-defendant and
           Respondent.


     APPEAL from a judgment of the Superior Court of Los
Angeles County. Ruth Ann Kwan, Judge. Affirmed.
     Law Offices of Natasha Roit and Natasha Roit for Cross-
complainants and Appellants.
     Sheppard, Mullin, Richter and Hampton, Sean P.
O’Connor, Karin Dougan Vogel and Abby H. Meyer for Cross-
defendant and Respondent.
              _________________________________
      Rebecca Rickley and Natasha Roit (Appellants) appeal from
a judgment in favor of respondent Gulf Oil Corporation (Gulf)
following its successful motion for summary adjudication.1
Appellants’ residence is located up a hill behind a service station
(Station) on the Pacific Coast Highway in Malibu. Gulf
previously owned the Station, but sold it in 1982 to Thrifty Oil
Co. (Thrifty), its current owner. Since 1967, there has been a
recorded easement for a sewage pipe (the Sewer Pipe) running
from the Station up the hill through Appellants’ property to a
sewer main on Appellants’ street.
      In 2016 the Station’s current lessee, Tesoro Refining &
Marketing Company, LLC (Tesoro), reopened the Station after a
17-year closure and remediation of the hillside. The remediation
included replacement of the portion of the Sewer Pipe located on
Thrifty’s property. After the sewage line was reconnected,
sewage spilled onto Appellants’ property.
      Appellants sued the contractor that handled the
remediation along with Thrifty, Tesoro, Atlantic Richfield
Company (ARCO, a prior lessee), Gulf and others. Appellants
asserted claims against Gulf for negligence, nuisance, and
trespass.
      The trial court granted summary adjudication in favor of
Gulf on each of those claims. The court relied upon the rule
adopted by our Supreme Court in Preston v. Goldman (1986) 42
Cal.3d 108 (Preston) that former owners of property are generally



      1 Gulf is now part of Chevron U.S.A., Inc. The trial court’s
order resolved each of the claims involving Gulf, and the
judgment in Gulf’s favor is therefore final and appealable.
(Justus v. Atchison (1977) 19 Cal.3d 564, 568.)




                                 2
not liable for dangerous conditions on their former property after
they have relinquished ownership and control. (See id. at p. 110.)
       We affirm. The trial court correctly applied the holding in
Preston to Appellants’ negligence claim. Appellants also failed to
provide evidence sufficient to show any causal connection
between any conduct by Gulf during the time it owned the
Station and the sewage spill 34 years later. And the statute of
limitations long ago ran on Appellants’ claim that Gulf
trespassed on Appellants’ property by installing the Sewer Pipe
outside the scope of the easement.
                          BACKGROUND
1.     Gulf’s Installation and Subsequent Sale of the
       Sewer Pipe and Easement
       Appellants’ property is located on a hill behind the Station.
Appellants purchased their property in 1997.
       In 1967 Gulf obtained and recorded an easement for a
sewer line on the property that Appellants now own (the
Easement). Gulf installed the Sewer Pipe and used it in the
operation of the Station.
       The Sewer Pipe included an above-ground segment on the
property where the Station is located and another segment that
ran up the hill under the property that now belongs to
Appellants.
       Gulf sold the Station to Thrifty in 1982, along with the
Sewer Pipe and the Easement. In connection with the sale, Gulf
disclosed to Thrifty “potential slope stability issues” affecting the
hillside where the Sewer Pipe was located.
2.     The 2016 Sewage Spill
       Thrifty operated the Station from 1982 to 1997. During
that time, Thrifty received no complaints about sewage spills. In




                                 3
1997 Thrifty leased the Station to ARCO. ARCO operated the
Station for two more years until 1999, when it closed the Station
due to ARCO’s perception that the instability of the hillside posed
a risk.
      In 2013 Tesoro became the lessee. Tesoro decided to reopen
the Station and hired RD Builders, Inc. (RD Builders) as the
contractor responsible for renovating the Station prior to the
reopening. The renovation included replacing the segment of the
Sewer Pipe on the property where the Station was located and
reconnecting the replaced segment to the pipe on Appellants’
property.
      At the time it reconnected the Sewer Pipe, RD Builders did
not know the condition of the segment of the pipe running under
Appellants’ property. It also did not check to see if the Sewer
Pipe was actually connected to the sewer main on the other side
of Appellants’ property where it understood the Sewer Pipe
terminated.
      The Station reopened in August 2016. In October 2016
Appellants discovered that sewage was discharging onto their
property. They found an open pipe on their property from which
the sewage was spilling. Appellants informed Thrifty. Tesoro
representatives subsequently inspected the site and observed an
open pipe that was discharging sewage.
3.    Proceedings in the Trial Court
      Appellants filed their initial cross-complaint in 2017 and
their operative third amended cross-complaint (Complaint) in
2018. The Complaint alleged causes of action against Gulf for
trespass, nuisance, and negligence.
      Gulf filed a motion for summary adjudication attacking all
three claims. The trial court granted the motion.




                                4
       The court concluded that, under the holding in Preston,
Gulf’s liability for negligence ended with its sale of the Station to
Thrifty. The court concluded that Appellants’ nuisance and
trespass claims failed for the same reason. The court also found
that Appellants’ trespass claim was barred by the statute of
limitations.
                            DISCUSSION
1.     Standard of Review
       We apply a de novo standard of review to the trial court’s
summary adjudication ruling. We interpret the evidence in the
light most favorable to Appellants as the nonmoving parties and
resolve all doubts about the propriety of granting the motion in
their favor. (Lonicki v. Sutter Health Central (2008) 43 Cal.4th
201, 206.) We consider all the evidence before the trial court
except that to which objections were made and properly
sustained. (Pipitone v. Williams (2016) 244 Cal.App.4th 1437,
1451–1452.) Although we independently review Gulf’s motion,
Appellants have the responsibility to demonstrate that the trial
court’s ruling was erroneous. (Nealy v. City of Santa Monica
(2015) 234 Cal.App.4th 359, 372.)
       In exercising our independent review, we apply the
standards applicable to summary judgment motions. A cross-
defendant moving for summary judgment has an initial burden of
production to make a prima facie showing that there are no
triable issues of material fact. (Code Civ. Proc., § 437c, subd.
(p)(2); Aguilar v. Atlantic Richfield Co. (2001) 25 Cal.4th 826,
850–851 (Aguilar).) Once the moving party does so, the burden of
production shifts to the opposing party to show the existence of
material disputed facts. (Aguilar, at pp. 850–851.) The opposing
party must make that showing with admissible evidence. (Code




                                 5
Civ. Proc., § 437c, subd. (d); Jambazian v. Borden (1994) 25
Cal.App.4th 836, 846.)
2.     Gulf Is Not Liable for Harm that Occurred
       34 Years After It Sold the Station
       The trial court correctly recognized that Appellants’
negligence cause of action against Gulf is precluded by our
Supreme Court’s holding in Preston.
       In Preston, the court addressed the question whether
“former owners, allegedly negligent in constructing an
improvement on their property, [should] be subject to liability for
injuries sustained on that property long after they have
relinquished all ownership and control.” (Preston, supra, 42
Cal.3d at p. 110.) Relying on the Restatement Second of Torts
(Restatement), the court adopted the rule that “liability is
terminated upon termination of ownership and control except
under specified exceptions.” (Ibid.) Based on that rule, the court
affirmed a judgment in favor of the defendants, who had built a
backyard fountain in which a child was later injured after the
defendants had sold their property. (Id. at pp. 110–111, 126.)
       The court based its holding on several factors, the most
significant of which is a former owner’s inability to control the
condition or use of the property after it is sold. The court
emphasized the “major importance of the existence of possession
and control as a basis for tortious liability for conditions on the
land” in its prior opinions. (See Preston, supra, 42 Cal.3d at pp.
118–119, citing Sprecher v. Adamson Companies (1981) 30 Cal.3d
358 (Sprecher).) The court explained that “ ‘[modern] cases
recognize that . . . the duty to take affirmative action for the
protection of individuals coming on the land is grounded in the
possession of the premises and the attendant right to control and




                                 6
manage the premises.’ ” (Preston, at p. 118, quoting Sprecher, at
p. 368.) The court also reasoned that a defendant’s insurance
would not typically cover an accident occurring on property that
the defendant no longer owned or rented. (Preston, at pp. 119–
121.)
       The court rejected the argument that a former landowner
should have greater liability if he or she actually created the
condition that causes injury. The court explained that its prior
decision in Rowland v. Christian (1968) 69 Cal.2d 108 (Rowland)
“represented a major departure from the rigid classification of
negligence as active or passive, and the assignment of risk based
upon such classifications as well as upon the status of the person
injured due to conditions existing on real property.” (Preston,
supra, 42 Cal.3d at p. 118.) Rather, the decision whether a
former landowner owes a duty of care to a person injured by
conditions on the property depends upon the factors described in
Rowland, including “ ‘the foreseeability of harm to the plaintiff,
the degree of certainty that the plaintiff suffered injury, the
closeness of the connection between the defendant’s conduct and
the injury suffered, the moral blame attached to the defendant’s
conduct, the policy of preventing future harm, the extent of the
burden to the defendant and consequences to the community of
imposing a duty to exercise care with resulting liability for
breach, and the availability, cost, and prevalence of insurance for
the risk involved.’ ” (Preston, at p. 118, quoting Rowland, at pp.
112–113.) After weighing all these factors, the court concluded
that “primary importance in ascribing liability here must be
placed upon ownership and control of property.” (Preston, at
p. 126.)




                                7
       Thus, consistent with this analysis, the limitation on
former landowner liability adopted in Preston applies even if a
prior landowner negligently created the dangerous condition that
later injures a third party. (See Preston, supra, 42 Cal.3d at
p. 117; Lewis v. Chevron U.S.A., Inc. (2004) 119 Cal.App.4th 690,
696 (Lewis).) The limitation applies to both patent and latent
defects in property, so long as the prior owner did not conceal or
fail to disclose a risk that the prior owner knew or should have
known existed. (Lewis, at p. 699, quoting Rest.2d Torts, § 353.)
       a.     Exceptions to the Preston rule
       Appellants argue that the Preston rule does not apply here
because Preston concerned an injury to a person on the property,
and recognized an exception for injuries to “those outside of the
predecessor owner premises.” Appellants point out that the 2016
sewage spill damaged their property, not Thrifty’s, and argue
that sellers should not be able to avoid responsibility for damage
that they cause to the property of others by selling their property.
We reject the argument for several reasons.
       First, our Supreme Court did not actually adopt such an
exception in Preston. Rather, the court simply mentioned the
exception as one historical approach to predecessor owner
liability while discussing the “somewhat murky” development of
the law in that area. (See Preston, supra, 42 Cal.3d. at pp. 114–
115.)
       Second, the rationale for the court’s decision in Preston
suggests that the rule limiting the liability of former owners does
not depend on where a plaintiff’s injury occurs. Rather, the issue
of “primary importance” is the “ownership and control of
property.” (Preston, supra, 42 Cal.3d at p. 126.) A former owner
who no longer controls the property that causes an injury is not




                                 8
in a position to prevent that injury, whether it occurs on the
property or outside of it.2
        Third, even if it applies, the exception for injuries that
occur outside the property would not affect the outcome here. In
discussing the origin of the exception, the court in Preston cited
Prosser & Keaton’s observation that “ ‘it seems obvious that there
must be some time limit upon the duration of the potential
liability . . . . The emerging view is that the vendor is no longer
liable once the vendee has had a reasonable time to discover and
remedy the condition, unless the vendor has actively concealed
it.’ ” (Preston, supra, 42 Cal.3d at p. 115, quoting Prosser &
Keaton on Torts (5th ed. 1984) § 64 at p. 448.)
        The Restatement includes a more detailed discussion of the
time limitations on a former owner’s potential liability for
damage occurring outside his or her former property. Section 373
of the Restatement addresses the liability of a “vendor of land
who has created or negligently permitted to remain on the land a
structure or other artificial condition which involves an




      2  The current owner of property might have greater control
over the conditions leading to harm on the property than to harm
outside the property because the current owner can control access
to the property and “the degree of supervision exercised over
persons on the premises.” (See Preston, supra, 42 Cal.3d at
p. 125.) But that does not change the fact that a former owner
without any ongoing rights to the property does not have the
ability to control any of the conditions leading to harm, wherever
that harm occurs.




                                9
unreasonable risk of harm to others outside of the land.”3 The
section provides that, if the vendor created the condition or
actively concealed it from the vendee, the vendor remains liable
until the vendee “discovers it and has reasonable opportunity to
take effective precautions against it.” Otherwise, the vendor’s
liability continues only until “the vendee has had reasonable
opportunity to discover the condition and to take such
precautions.” (Rest.2d Torts, § 373, subd. (2).)
       Consistent with this standard, the court in Preston
observed that “[e]ven under the most expansive theories of
liability,” any dangerous conditions that a vendee is aware of and
has time to remedy cannot form the basis for liability against a
former owner. (See Preston, supra, 42 Cal.3d at p. 123, fn. 7
[noting that the purchasers of the property in that case
“obviously had knowledge of and time to correct any deficiencies
which might have existed and which were easily discoverable”].)
       As discussed below, the undisputed facts show that Gulf
disclosed, and consequently Thrifty actually discovered, that the
slope on which the Sewer Pipe was located was unstable at the
time Gulf sold the Station. That is the only allegedly dangerous
condition affecting the pipe during Gulf’s ownership that


      3 The court in Preston did not cite this section of the
Restatement. It had no reason to, as the injury at issue in that
case occurred on the property that formerly belonged to the
defendant. However, the court expressly based its rule limiting
former landowner liability on the Restatement standard. Thus,
even if the opinion in Preston could be read to include an
exception for injuries occurring outside the former owner’s
property, there is no reason to believe that the court intended
that exception to be broader than the Restatement defines it.




                                10
Appellants identified and supported with any evidence. Gulf’s
liability for negligence as a former owner therefore terminated
with the sale of the Station.
       b.     Application of the rule
       Appellants first argue that Gulf is precluded from relying
on the Preston rule because the analysis in Preston concerns a
former landowner’s duty and Gulf represented below that it did
not contest the duty element of Appellants’ negligence claim.
Gulf stated in its summary adjudication motion that it “ ‘does not
contest duty of care.’ ” Gulf said that it instead sought summary
adjudication “on the grounds that [Appellants] cannot establish
causation and liability.”
       Gulf apparently made this representation on the belief that
Preston addressed the element of causation or some other
limitation on liability rather than duty of care. The belief is
understandable but mistaken. The court in Preston did not
specifically link the rule of law that it established to the element
of duty in a negligence claim. However, its discussion of the
factors affecting the existence of a duty of care as described in
Rowland certainly suggests that the court’s holding was based at
least in part on a duty analysis.
       In any event, whether the holding in Preston was based on
the element of duty or causation or some other factor, Gulf is not
making a new argument on appeal. Gulf clearly cited and relied
on Preston in seeking summary adjudication in the trial court.
The trial court also relied on that decision in its ruling. Thus,
neither Appellants nor the trial court were misled by Gulf’s
disclaimer. (Cf. Ward v. Taggart (1959) 51 Cal.2d 736, 742
[opposing party should not be required to defend against a new




                                 11
theory for the first time on appeal].) Gulf therefore did not forfeit
the right to rely on the rule established in Preston in this appeal.
       Gulf made a prima facie showing that the Preston rule bars
Appellant’s negligence claim. A plaintiff asserting a negligence
claim must prove both a duty of care and causation.
(Goonewardene v. ADP, LLC (2019) 6 Cal.5th 817, 837; Conroy v.
Regents of University of California (2009) 45 Cal.4th 1244, 1250
[“In order to establish liability on a negligence theory, a plaintiff
must prove duty, breach, causation, and damages”].) Thus,
whether the analysis in Preston is based on the element of duty
or causation, absent proof of an exception to the Preston rule
Appellants are unable to establish their claim.
       Gulf provided evidence that: (1) it sold the Station to
Thrifty in 1982, including the Easement and the Sewer Pipe;
(2) Gulf did not have possession or control over the Station after
the sale; and (3) the sewage spill occurred in 2016, 34 years after
the sale. Gulf therefore provided evidence sufficient to show that
it was a former landowner without any control over the property
when the sewage spill occurred in 2016. That was sufficient to
shift the burden to Appellants to provide evidence establishing
some exception to the Preston rule. (See Code Civ. Proc., § 437c,
subd. (p)(2); Lorenzen-Hughes v. MacElhenny (1994) 24
Cal.App.4th 1684, 1688 [former tenant’s showing that it had no
possession or control of the property at the time of an accident
negated an essential element of the plaintiff’s negligence cause of
action, shifting the burden on summary judgment to the
defendant]; Lewis, supra, 119 Cal.App.4th at p. 698.)
       Gulf actually went further in support of its motion, making
a prima facie showing that Thrifty was aware of the only
potentially dangerous condition affecting the Sewer Pipe that




                                 12
existed when Thrifty purchased the Station. Gulf provided
evidence that the Sewer Pipe itself was not defective at the time
of the sale. Gulf’s evidence showed that the Sewer Pipe was
functioning at the time it sold the Station and that it operated
without incident for 17 years after the sale.
       Barry Berkett was involved in Thrifty’s purchase of the
Station and testified as Thrifty’s “Person Most Knowledgeable.”
He testified that the Sewer Pipe was operational when Thrifty
purchased the Station in 1982, and that Thrifty operated the
Station from 1982 to 1997 without receiving any complaints
about sewage leaks. Berkett was not aware of any failures of the
Sewer Pipe before the 2016 spill. Roit also testified at her
deposition that she did not smell any sewage on her property
before 2016, which included two years that the Station was in
operation from 1997 to 1999 after Appellants had purchased their
property.
       Thus, the only potential “ ‘unreasonable risk’ ” affecting the
Sewer Pipe in 1982 was the instability of the slope on which the
Sewer Pipe was installed. (See Preston, supra, 42 Cal.3d at
p. 113, fn. 2, quoting Rest.2d Torts, § 353.) Berkett testified that
he was aware of that risk. He explained that the Station was on
“higher alert” than other service stations that Thrifty operated
because of “potential issues with respect to the slope stability.”
Berkett testified that he had concerns about potential slope
stability at the time Thrifty purchased the Station based upon his
review of Gulf’s real estate files. Berkett explained that, “from
the time that we acquired the property from Gulf, there were
reports in their files and subsequently our files, and there were a
variety of issues with respect to the hillside, including, you know,




                                 13
small rocks, runoff, similar issues that came up with respect to
this property.”
       In their opposition to Gulf’s motion, Appellants did not
dispute that Gulf sold the Station to Thrifty in 1982 and
surrendered possession and control at that time.4 Neither do
they dispute that fact on appeal. Rather, they argue that Gulf
was aware of particular problems concerning the hillside and the
Sewer Pipe that it did not disclose to Thrifty.
       That argument misses the mark. Under the section of the
Restatement that our Supreme Court cited with approval in
Preston, even if Gulf actively concealed a condition creating
unreasonable risk, Gulf would remain liable only until Thrifty
discovered the condition and had a “ ‘reasonable opportunity to
take effective precautions against it.’ ” (See Preston, supra, 42
Cal.3d at p. 113, fn. 2, quoting Rest.2d Torts, § 353, subd. (2).)
Section 373 of the Restatement, which applies to a condition
causing injury outside the land, similarly provides that a vendor
who creates or actively conceals a dangerous condition remains
liable only until the vendee discovers the condition “and has




      4 Appellants disputed whether the sale included the
Easement and the Sewer Pipe on the grounds that Gulf did not
establish the “validity of the easement” and “there is no evidence
as to the existence or condition of the sewer pipe at the time of
sale.” However, as the trial court noted, the recorded deed from
Gulf to Thrifty showed that the Easement was included in the
sale. Appellants do not dispute this finding on appeal, and do not
argue that Gulf retained the Easement after selling the Station.
Appellants also did not provide any evidence contesting that Gulf
actually installed the Sewer Line.




                                14
reasonable opportunity to take effective precautions against it.”
(Rest.2d Torts, § 373, subd. (2).)
      Appellants did not provide any evidence disputing Berkett’s
testimony that Thrifty was aware of slope stability issues when it
purchased the Station.5 Clearly, Thrifty had a reasonable
opportunity to take precautions against that condition in the 34
years that it owned the Station before the sewage spill.
      Nor did Appellants provide any evidence creating a
disputed issue of fact concerning any other unreasonably risky
condition. Appellants did not identify any evidence showing that
the Sewer Line had a leak or any other malfunction at the time of
sale.6 Appellants cite handwritten notes from 1979 identifying a


      5 Although Gulf did not identify it as an item of evidence in
connection with its motion, Appellants’ Complaint itself
established Thrifty’s knowledge. In their Complaint, Appellants
alleged that ARCO and Thrifty “knew, at least since March 1997,
that the hillside behind the . . . Station, and on which hillside
[Appellants’] Property was sited, was collapsing.” The Complaint
quoted a specific report that Thrifty allegedly received in 1997
stating that “ ‘[t]he slope is eroding and does not appear to have
been maintained.’ ” With respect to the Sewer Pipe itself, the
report allegedly stated that the pipe “ ‘has had little or no visible
maintenance in 30 years. Some pipe sections are very rusty.
Further, pipe anchors are non existent or are no longer
effective.’ ” Unequivocal allegations in a complaint are judicial
admissions that may not be contradicted in opposing summary
judgment. (Mark Tanner Constr. v. Hub Internat. Ins. Servs.
(2014) 224 Cal.App.4th 574, 586–587.)
      6 Indeed, as mentioned, Appellants actually represented in
their response to Gulf’s separate statement of undisputed facts
that “there is no evidence as to the . . . condition of the sewer pipe
at the time of sale.”




                                 15
leak in the sewer line. However, as the trial court pointed out,
the leak that the note identified was not actually on the property
that Appellants later purchased, and the note itself directed that
the leak be repaired. Thus, there was no evidence to suggest that
this leak existed at the time of the sale, much less that it had any
connection to the sewage spill 34 years later.
       At oral argument, Appellants suggested a different
nondisclosure theory. As discussed further below, it was
undisputed that Appellants removed a portion of the Sewer Pipe
prior to the 2016 spill as part of some remediation work following
a dispute with their neighbor. Appellants claim that the portion
of the pipe they removed was actually on their neighbor’s
property. Appellants argue that, if the missing portion of the
pipe was actually the cause of the leak, Gulf is responsible for the
damage under Preston because it failed to disclose to Thrifty that
a portion of the Sewer Pipe was installed outside the scope of the
Easement on the neighbor’s property.
       Even if true, Gulf’s failure to disclose to Thrifty that a
portion of the Sewer Pipe was located on a neighbor’s property
would not meet the criteria for the concealment exception. Both
the jury instruction that the court approved in Preston and the
Restatement section on which it was based explained that the
exception concerns the concealment of a “dangerous condition”
that actually causes the harm. (See Preston, supra, 42 Cal.3d at
p. 113, fns. 1 & 2.)7 The location of a portion of the Sewer Pipe on

      7 The jury instruction referred to the “general rule of law”
that a seller of land is not subject to liability for injuries “which
were caused by any dangerous condition” unless the seller
“conceals or fails to disclose to his buyer such dangerous




                                  16
the neighbor’s property was neither a “dangerous condition” nor a
cause of the 2016 sewage spill. The location of the pipe outside
the property on which the Easement existed might have
supported some claim by the neighbor, but it did not make the
pipe itself less functional. And the location of the pipe did not
cause the spill; its removal did (assuming that the missing
portion of pipe was in fact the reason for the spill).8
       The trial court therefore properly granted summary
adjudication against Appellants on their negligence claim.
3.     Appellants Failed to Support a Separate Claim
       for Nuisance
       The trial court concluded that because Appellants’ nuisance
claim is based on the same alleged facts as their negligence claim,
Appellants failed to state a separate claim for nuisance. We
agree.
       In El Escorial Owners’ Assn. v. DLC Plastering, Inc. (2007)
154 Cal.App.4th 1337 (El Escorial) the court held that a nuisance
claim for toxic mold contamination could not exist separate from
the plaintiff’s negligence claim. (Id. at p. 1348.) The court
explained that the definition of nuisance is “so broad that it could


condition.” (See Preston, supra, 42 Cal.3d at p. 113, fn. 1, italics
added.) Restatement section 353 provides that a vendor “who
conceals or fails to disclose to his vendee any condition . . . which
involves unreasonable risk” remains liable “for physical harm
caused by the condition.” (Rest.2d Torts, § 353, subd. (1), italics
added.)
      8 Of course, if Appellants’ removal of the pipe was in fact
the cause of the spill, Gulf’s alleged concealment of slope
instability or some other problem with the pipe that had no role
in the spill would be irrelevant.




                                 17
be ‘ “applied indiscriminately to everything.” ’ ” (Id. at p. 1348,
quoting City of San Diego v. U.S. Gypsum Co. (1995) 30
Cal.App.4th 575, 585.) Permitting traditional torts to be litigated
as nuisance claims “would allow nuisance to ‘ “become a monster
that would devour in one gulp the entire law of tort.” ’ ” (El
Escorial, at p. 1348, quoting City of San Diego, at p. 586.)
       In El Escorial, the “factual allegations incorporated into the
nuisance cause of action involved negligence and defective
workmanship.” The court concluded that, “[w]here negligence
and nuisance causes of action rely on the same facts about lack of
due care, the nuisance claim is a negligence claim.” (El Escorial,
supra, 154 Cal.App.4th at p. 1349; see Melton v. Boustred (2010)
183 Cal.App.4th 521, 542–543 (Melton) [nuisance claim failed
with negligence claim where the nuisance claim relied on the
same facts].)
       Similarly, here, Appellants’ nuisance claim relies on the
same alleged conduct as their negligence claim, including Gulf’s
alleged failure to maintain the Sewer Pipe. The importance of
preventing the broad label of “nuisance” from swallowing the
elements of a negligence claim is particularly pronounced here,
where Appellants argue that, in contrast to a negligence claim,
liability for nuisance does not depend on the defendant’s ability to
control the property creating the nuisance. (See Melton, supra,
183 Cal.App.4th at p. 542.) A plaintiff bringing a claim against a
former landowner should not be able to avoid the limitation on
such a claim that our Supreme Court carefully constructed in
Preston simply by relabeling a negligence claim as a claim for
nuisance.
       Gulf also argues as an alternative ground for affirmance
that Appellants failed to provide evidence showing a causal link




                                 18
between any conduct by Gulf and the 2016 sewage spill. That
argument provides a separate ground for summary adjudication
in favor of Gulf on Appellants’ nuisance claim.
      Gulf presented undisputed evidence of several possible
causes of the spill that had nothing to do with Gulf’s conduct. As
mentioned, Appellants admitted that they removed a portion of
the Sewer Pipe before the 2016 spill as a result of a dispute with
a neighbor. And, as Appellants themselves alleged, before
putting the renovated Sewer Pipe back into operation after 17
years, Tesoro did not confirm that the pipe was connected to the
sewer main or check the condition of the pipe running
underneath Appellants’ property.
      In response to this prima facie showing on causation,
Appellants did not provide any evidence that Gulf was
responsible in any way for the sewage spill. As discussed above,
Appellants did not provide evidence showing that the Sewage
Pipe was actually damaged at the time Gulf sold the Station. Nor
could they show that Gulf was responsible for anything that
might have damaged the pipe after the sale, as Gulf no longer
had any control over the pipe or the slope on which it was located.
      Indeed, Appellants did not show that any damage to the
Sewer Pipe on its property actually caused the spill. Consistent
with allegations in their Complaint, Appellants argued that, after
RD Builders replaced the portion of the Sewer Pipe on Thrifty’s
property, it reconnected that pipe to an old irrigation pipe on
Appellants’ property. Appellants alleged in their Complaint that
RD Builders intentionally reconnected the downslope Sewer Pipe
with a pipe that RD Builders “knew could not be the ‘easement’
pipe” to avoid the need to contact Appellants before reopening the
Station.




                                19
       With respect to Gulf’s alleged responsibility for this alleged
conduct, in response to Gulf’s motion Appellants offered only the
speculation that Gulf might have “contributed to the 2016
connection of the sewer pipe on Thrifty property to the irrigation
pipe on the Rickley Property because the sewer pipe in that area
was gone or severed due to land movement of which Gulf knew
but did not attend to during its ownership.” Putting aside
whether such a tangential connection to the sewage spill could be
sufficient to establish causation, Appellants offered no evidence
to support it.
       To prove a nuisance, a plaintiff must establish causation.
(See San Diego Gas & Electric Co. v. San Diego Regional Water
Quality Control Bd. (2019) 36 Cal.App.5th 427, 436; Melton,
supra, 183 Cal.App.4th at p. 542.) Appellants failed to provide
evidence sufficient to establish that any conduct by Gulf was a
substantial factor in the sewage spill. Summary adjudication on
Appellants’ nuisance claim was therefore proper even if that
claim existed separate from Appellants’ negligence claim.
4.     Appellants Failed to Provide Evidence
       Sufficient to Support Their Trespass Claim
       A claim for trespass requires proof both that the defendant
entered the plaintiff’s property without permission and that the
defendant’s conduct was a substantial factor in causing harm.
(Ralphs Grocery Co. v. Victory Consultants, Inc. (2017) 17
Cal.App.5th 245, 262.) Appellants failed to provide evidence that
Gulf’s conduct caused any actionable trespass.
       Appellants claim that Gulf trespassed on their property
both because of the 2016 sewage spill and because Gulf originally
installed a portion of the Sewer Pipe on Appellants’ property
outside the scope of the Easement. With respect to the first




                                 20
theory, Appellants failed to provide evidence of causation for the
same reasons that they failed to show that any conduct by Gulf
caused a nuisance.
       Appellants’ second theory is barred by the statute of
limitations. In support of its motion, Gulf provided evidence that
it installed the Sewer Pipe pursuant to permits for that purpose
after obtaining the Easement. The Sewer Pipe was installed by
the time Gulf sold the Station in 1982. The statute of limitations
had therefore run by the time that Appellants filed their initial
cross-complaint in 2017.
       Appellants argue that the alleged trespass was continuing
and that they did not discover the trespass until 2016 when the
sewage spill occurred. The first argument is legally incorrect,
and the second argument is irrelevant.
       The trespass that Appellants allege was the permanent
installation of the Sewer Pipe in the wrong location. They do not
allege any repeated or continuing intrusion onto their property,
such as an ongoing leak or progressive contamination. The
alleged trespass was therefore complete, and any harm from that
trespass had occurred, when the Sewer Pipe was installed. (See
Field-Escandon v. DeMann (1988) 204 Cal.App.3d 228, 233–234
[sewer line was permanent and the statute of limitations for
trespass therefore began to run when the line was installed];
CAMSI IV v. Hunter Technology Corp. (1991) 230 Cal.App.3d
1525, 1535 (Hunter) [once a permanent trespass is complete, an
owner “must bring its claim to court within the statutory period
or the claim will be barred for that and all subsequent owners”].)
       Appellants’ argument that they did not discover the
trespass until the sewage leak occurred is not sufficient to save
their cause of action under the “discovery rule.” The discovery




                                21
rule “postpones accrual of a cause of action until the plaintiff
discovers, or has reason to discover, the cause of action.” (Fox v.
Ethicon Endo-Surgery, Inc. (2005) 35 Cal.4th 797, 807.) The
discovery rule is an exception to the statute of limitations that a
plaintiff has the burden to prove. (Hobart v. Hobart Estate Co.
(1945) 26 Cal.2d 412, 437.)
      Appellants failed to meet their burden to provide evidence
establishing that the discovery rule applied in responding to
Gulf’s summary adjudication motion. Appellants only provided
evidence concerning their own lack of knowledge. But the prior
owners’ knowledge is imputed to Appellants for purposes of the
statute of limitations. (Hunter, supra, 230 Cal.App.3d at p. 1537;
Bradler v. Craig (1969) 274 Cal.App.2d 466, 472.)9 Assuming
that the Sewer Pipe in fact was installed outside the scope of the
Easement, Appellants had the burden to provide evidence
showing that the prior owners of the land did not know, and did
not have reason to know, that fact. Appellants failed to do so,
and the trial court therefore properly found that Appellants’
trespass claim was barred by the statute of limitations.




      9Gulf provided testimony describing the amount and
nature of the work that would have been involved in installing
the Sewer Pipe, supporting the inference that the location of the
sewage line would have been visible to the former owners.




                                22
                       DISPOSITION
     The judgment is affirmed. Gulf is entitled to its costs on
appeal.
     NOT TO BE PUBLISHED.




                                     LUI, P. J.
We concur:




      CHAVEZ, J.




      HOFFSTADT, J.




                                23